          Case 1:18-cv-12218-GBD Document 48 Filed 02/15/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK
                                Civil Action No. 1:18-cv-12218-GBD


MANFRED LAGEMANN, an individual; STEVEN KOENIG, an individual;
MITCH STERCKX, an individual; AIVARAS CEPELIS, an individual;
ROLAND MAWLABAUX, an individual; CAMERON PATTISON, an individual;
THI THANH XUAN DIANA VU a/k/a DIANA VU, an individual;
EDMOND TRUONG, an individual; VITALIY RUDENKO, an individual;
and YEW HWEE NG, an individual;
        Plaintiffs,
v.
JEREMY SPENCE, an individual; JAIME CRUZ-HERRERA, an individual;
JOHN DOE NO. 1 a/k/a BLACKXANTUS, an individual;
GERARD SPENCE, an individual; and EMILY SPENCE, an individual;
      Defendants.
________________________________________________/

     PLAINTIFFS’ NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
       AGAINST DEFENDANTS GERARD SPENCE AND EMILY SPENCE ONLY

        PLEASE TAKE NOTICE that, pursuant to Fed.R.Civ.P. 41(a)(1)(A)(i), Plaintiffs, by and

through undersigned counsel, hereby DISMISS WITHOUT PREJUDICE the claims brought

against Defendants GERARD SPENCE, an individual; and EMILY SPENCE, an individual.

Each party shall bear its own costs and attorneys’ fees in this matter.

        This dismissal is not intended to have any effect on any other claims in this

litigation.
         Case 1:18-cv-12218-GBD Document 48 Filed 02/15/19 Page 2 of 2
                                                                      Civil Action No. 1:18-cv-12218-GBD


                                                    Respectfully submitted,

                                                    SILVER MILLER

                                                    By:    /s/ David C. Silver
                                                             DAVID C. SILVER
                                                             E-mail: DSilver@SilverMillerLaw.com
                                                             JASON S. MILLER (pro hac vice forthcoming)
                                                             E-mail: JMiller@SilverMillerLaw.com
                                                             11780 W. Sample Road
                                                             Coral Springs, Florida 33065
                                                             Telephone:       (954) 516-6000
                                                    - and -
                                                    THE BRAUNSTEIN LAW FIRM, PLLC
                                                    Michael L. Braunstein, Esq.
                                                    3 Eberling Drive
                                                    New City, New York 10956
                                                    Telephone:     (845) 642-5062
                                                    E-mail: mbraunstein@braunsteinfirm.com

                                                    Counsel for Plaintiffs


                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a copy of the foregoing was electronically filed with the Clerk
of Court on this 15th day of February 2019 by using the CM/ECF system and that a copy will
be sent via transmission of Notices of Electronic Filing generated by CM/ECF to: ALEXANDRA
F. MARKOV, ESQ., CARROLL WARREN & PARKER PLLC, Counsel for Defendants Gerard Spence and
Emily Pearce-Spence, 188 East Capitol Street - Suite 1200 (39201), Post Office Box 1005, Jackson,
Mississippi 39215-1005, E-mail: amarkov@cwplaw.com.

                                                     /s/ David C. Silver
                                                    DAVID C. SILVER




                                              -2-
